DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

               USAA GENERAL INDEMNITY COMPANY,
                          Appellant,

                                     v.

            WILLIAM J. GOGAN, M.D., a/a/o TARA RICKS,
                            Appellee.

                               No. 4D16-3313

                          [February 16, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Daniel J. Kanner, Judge; L.T. Case No. COCE-10-
016026(55).

  Douglas H. Stein of Douglas H. Stein, Coral Gables, and Nancy A.
Copperthwaite of Akerman LLP, Miami, for appellant.

   Andrew A. Harris of Harris Appeals, P.A., Palm Beach Gardens, Nichole
Segal of Burlington & Rockenbach, P.A., West Palm Beach, and Barry
Aronin of LaBovick Law Group, Palm Beach Gardens, for appellee.

GROSS, J.

   This case is before the court on remand from the Florida Supreme
Court. We affirm the summary final judgment and remand to the county
court for further proceedings consistent with Progressive Select Insurance
Co. v. Florida Hospital Medical Center, 260 So. 3d 219 (Fla. 2018).

   Affirmed.

FORST and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.